DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 24-30 in the reply filed on 10/19/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (JP 4190786 B2, hereinafter Abe, cited by applicant).
Re Claim 24. Abe teaches a melt transfer system for storing and transporting molten metal, comprising: 
a vessel (Fig. 1 & 2, item 100) for receiving the molten metal; 
a vessel cover (item 52), arranged on the vessel, for closing the vessel in an air-tight manner, comprising a closable filling opening (item 62) for filling the vessel with the molten metal; 
a flow duct (item 56), comprising a first end (left end of item 56) arranged in the vessel, and a second end (right end of item 56) arranged outside the molten metal vessel for feeding the molten metal from the molten metal vessel; 
a measuring unit (Fig. 5, item 159) comprising at least one pressure sensor for measuring a pressure in the vessel during the feeding; and 
a control unit (items 160 & 161) for controlling the feeding of the molten metal out of the vessel through the flow duct, the control unit being configured and designed to halt the feeding of the molten metal in the event of a drop of the measured pressure.

	Since the system of Abe and the claimed system are structurally indistinguishable, the system of Abe is capable of performing all the claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Re Claims 25-27. Since the system of Abe and the claimed system are structurally indistinguishable, the system of Abe is capable of performing all the claimed functions.

Re Claim 28. Abe teaches wherein the at least one pressure sensor is arranged in a pneumatic unit (Fig. 5).  

Re Claim 30. Abe teaches wherein the vessel cover includes a filling opening (item 62) for filling the vessel with molten metal, a filling opening cover (cover for item 62) for closing the filling opening in an air-tight manner, a heating opening (item 62), comprising a connecting flange (Fig. 2) surrounding the heating opening for flange-mounting a preheating device and for flange-mounting a heating opening cover, and a heating opening cover (cover for item 62) for closing the heating opening in an air-tight manner, the heating opening cover being detachably fastened to the vessel cover and closing the heating opening in an air-tight manner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe as applied to claim 24 above, and further in view of Port, Jr. et al. (US 3,058,180, hereinafter Port).
The teachings of Abe have been discussed above.
Abe fails to specifically teach an oblique positioning device for tilting the vessel.

The invention of Port encompasses apparatus for pouring molten metal. Port teaches an oblique positioning device (Fig. 1, item 17) for tilting the vessel, the oblique positioning device comprising at least one base (item 16) connected to the melt transfer system in an articulated manner and a vessel-side locking device (a pin of item 17) for locking the base in a functional position, the base being movable from an idle position into a functional position, and protruding over a vessel underside in the functional position.  
In view of Port, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Abe to employ an oblique positioning device; since Port teaches the advantage of using it, which is to facilitate the draining of the vessel when it is not is use (C2/L20-40).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-28 of copending Application No. 16/961,277 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application fall within the scope of the claims of ‘277 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

12/12/2022